DETAILED ACTION
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pull-up control module, a pull-up module, a transfer-down module, a pull-down module, a pull-down holding module and a voltage stabilization module in claims 1-18; a first pull-down module and a second pull-down module in claims 2-5, 9, 1-14 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XI et al (US 2021/0280147).
	As to claim 1, XI teaches a gate driver on array (GOA) circuit ([0032] a GOA circuit), comprising a plurality of cascaded GOA units ([0032] GOA circuit includes multiple  cascaded GOA circuit units), each of GOA units comprising a node Q ([0033] node Qn), a pull-up control module ([0032] a pull-up control circuit module ), a pull-up module ([0032] a pull-up circuit module 22), a transfer-down module ([0032] a signal conversion circuit module 25), a pull-down module ([0032] a pull-down circuit module 23), and a pull-down holding module ([0032] a pull-down maintenance circuit module 24), wherein each of the pull-up control module, the pull-up module, the transfer-down module, the pull-down module, and the pull-down holding module is electrically connected to the node Q (as seen in fig. 2); wherein the pull-up control module is configured to pull up a potential of the node Q ([0043] the pull-up  control circuit module 21 is connected to the first node Qn and is configured to receive a n−4th stage transmission signal STn−4 and a n−4th stage scan signal Gn−4 to generate a current stage scan signal and output the current stage scan signal to the wherein the pull-up module is configured to output an output signal under control of the potential of the node Q ([0044] The pull-up circuit  module 22 is configured to output a high-level signal of the nth stage clock signal CKn to the nth stage scan signal output terminal Gn when a potential of the first node Qn is high); wherein the transfer-down module is configured to output a stage-transfer signal under control of the potential of the node Q ([0020]  the signal conversion circuit  module is configured to receive the nth stage clock signal and output the nth stage transmission signal); wherein the pull-down module is configured to pull the potential of the node Q down to a low potential and pull the output stage-transfer signal down to the low potential ([0045] the pull-down circuit  module is configured to output a first low-level signal provided by the first power low-voltage signal terminal VSS1 to the nth stage scan signal output terminal Gn according to the n+4th stage scan signal Gn+4); wherein the pull-down holding module is configured to maintain the node Q at the low potential and maintain the output stage-transfer signal at the low potential ([0024] see entire paragraph); and wherein the pull-up control module comprises a voltage stabilization module electrically connected to the node Q and configured to divide a voltage of the node Q ([0033]  The inverter 242 is connected to the first node Qn and the first power low-voltage signal terminal VSS1, and is configured to use a potential of the first node Qn as an input signal and a potential of the second node Kn as an output signal to control the voltage stabilizing  unit 241 so that the potential of the first node Qn is stable).  

a display panel, comprising a gate driver on array (GOA) circuit comprising a plurality of cascaded GOA units ([0032] GOA circuit includes multiple  cascaded GOA circuit units), each of GOA units comprising a node Q ([0033] node Qn), a pull-up control module ([0032] a pull-up control circuit module ), a pull- up module ([0032] a pull-up circuit module 22), a transfer-down module ([0032] a signal conversion circuit module 25), a pull-down module ([0032] a pull-down circuit module 23), and a pull-down holding module ([0032] a pull-down maintenance circuit module 24), wherein each of the pull-up control module, the pull-up module, the transfer-down module, the pull-down module, and the pull-down holding module is electrically connected to the node Q (as seen in fig. 2); wherein the pull-up control module is configured to pull up a potential of the node Q ([0043] the pull-up  control circuit module 21 is connected to the first node Qn and is configured to receive a n−4th stage transmission signal STn−4 and a n−4th stage scan signal Gn−4 to generate a current stage scan signal and output the current stage scan signal to the first node Qn); wherein the pull-up module is configured to output an output signal under control of the potential of the node Q ([0044] The pull-up circuit  module 22 is configured to output a high-level signal of the nth stage clock signal CKn to the nth stage scan signal output terminal Gn when a potential of the first node Qn is high); wherein the transfer-down module is configured to output a stage-transfer signal under control of the potential of the node Q ([0020]  the signal conversion circuit  module is configured to receive the nth stage clock signal and output the nth stage transmission signal); wherein the pull-down module is configured to pull the potential of the node Q down to a low potential and pull the output stage-transfer signal down to the low potential ([0045] the pull-down circuit  module is configured to output a first low-level signal provided by the first power low-voltage signal terminal VSS1 to the nth stage scan signal output terminal Gn according to the n+4th stage scan signal Gn+4); wherein the pull-down holding module is configured to maintain the node Q at the low potential and maintain the output stage-transfer signal at the low potential ([0024] see entire paragraph); and wherein the pull-up control module comprises a voltage stabilization module electrically connected to the node Q and configured to divide a voltage of the node Q ([0033]  The inverter 242 is connected to the first node Qn and the first power low-voltage signal terminal VSS1, and is configured to use a potential of the first node Qn as an input signal and a potential of the second node Kn as an output signal to control the voltage stabilizing  unit 241 so that the potential of the first node Qn is stable).  

Allowable Subject Matter
4.	Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628